Exhibit 10.1

 

Third Allonge To Promissory Note

 

 

 

Original Principal Amount: 
$225,544                                                                        

 

UNDER DATE OF MAY 13, 2008, Advanced Voice Recognition Systems, Inc., a Nevada
corporation, as successor in interest to Advanced Voice Recognition Systems,
Inc., a Colorado corporation (the “Company”), made a Promissory Note (the
“Original Note”) to the order of Walter Geldenhuys (“Geldenhuys”) in the
principal amount of $225,544.  Pursuant to a Allonge to Promissory Note dated as
of October 5, 2009 (the “Second Allonge”, and together with the Original Note,
the “Note”)), the maturity date of the Note was extended to April 9, 2010.

 

The Company and Geldenhuys hereby agree to amend the Note, as follows:

 

Section 2 is amended to extend the date in which all principal and any accrued
interest or other charges shall be due and payable in full from April 9, 2010 to
April 15, 2011, and all references in the Note to the “Maturity Date” shall be
deemed to refer to April 15, 2011.

This Allonge is an amendment to the Note and does not constitute discharge of
the Note.

This Allonge is delivered on the date set forth below to be effective as of
April 9, 2010.

 

 

Signature:         ADVANCED VOICE RECOGNITION SYSTEMS, INC.

 

 

                                                                        By:
       /s/ Donald Getty                                              

Donald Getty, Director and Authorized Signatory

 

Date:  April 9, 2010

 

ACCEPTED:

 

            /s/ Walter Geldenhuys                                     

Walter Geldenhuys, Individually

 

 

--------------------------------------------------------------------------------